Citation Nr: 0833811	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  04-17 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for muscle twitching and 
muscle/joint pain, including as due to undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from December 1981 to 
October 1992.  The veteran served in the Southwest Asia 
Theater of operations from December 1990 to April 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

This matter was remanded by the Board in January 2007 for 
additional development and in February 2008 for compliance 
with the remand directives.  

In the veteran's substantive appeal, dated in May 2004, he 
requested a hearing before a member of the Board.  In 
correspondence dated in July 2006, the RO notified the 
veteran that he had been scheduled for a travel board hearing 
in September 2006.  The RO provided a second letter to the 
veteran, dated in August 2006, reminding him of the scheduled 
hearing.  The veteran failed to report to the hearing.  His 
hearing request is therefore deemed to have been withdrawn.  
See 38 C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran's active military service included a tour of 
duty in the Southwest Asia Theater of operations during the 
Persian Gulf War.

3.	The competent medical evidence does not show that muscle 
twitching and muscle/joint pain manifested in service, is 
related to an injury or disease incurred in service, or is 
due to a qualified chronic disability, including an 
undiagnosed illness or fibromyalgia.  


CONCLUSIONS OF LAW

Muscle twitching and muscle/joint pain, including as due to 
an undiagnosed illness, was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Initially, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2000 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  Subsequent letters were 
sent by the Appeals Management Center (AMC) in February 2007 
and May 2007.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the initial notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, the 
veteran was provided with this notice in March 2006.  Any 
error regarding this notice was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the claimed condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was afforded VA medical examinations 
in February 2001, June 2007 and March 2008.  The Board 
further finds that the RO complied with its February 2008 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Subject to various conditions, service connection may also be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2011.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2007).

By history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a six-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 
8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 (Oct. 22, 
1998).  

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

To qualify for compensation under above-indicated provisions, 
"Persian Gulf veteran" is defined as "a veteran who served on 
active military, naval or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War."  
38 C.F.R. § 3.317 (d)(1).  "Southwest Asia Theater of 
Operations" includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations. 38 C.F.R. § 3.317 (d)(2).  
The DD214 indicated that the veteran received the Southwest 
Asia Service Medal and the Kuwait Liberation Medal-Saudi 
Arabia.  It also shows that the veteran has service in the 
Southwest Asia from December 1990 to April 1991.  The Board 
finds that the veteran meets the definition of a "Persian 
Gulf veteran."

The Board has reviewed all the medical evidence of record, 
including the service medical records.  In March 1980, the 
veteran reported that he experienced swollen or painful 
joints, specifically a sprained ankle while playing 
basketball.  In November 1981, the veteran reported that he 
had cramps in his legs.  In September 1980, the veteran was 
treated for a left ankle sprain, x-rays showed signs of an 
old injury.  In March 1980 and November 1981 medical 
examinations, the veteran was clinically evaluated as normal.  

In September 1982, the veteran had complaints of and was 
treated for pain in his right shoulder due to a football 
injury.  An x-ray of the shoulder was negative, the veteran 
was diagnosed with a contusion to the shoulder.  In November 
1984, the veteran has complaints of pain in his right knee 
after walking and experiencing his knee pop.  The veteran was 
diagnosed with MCL strain with patellar tendonitis, possible 
meniscus.  An x-ray was negative for bony or joint pathology.  

In November 1985, the veteran also was treated for pain in 
his right shoulder.  X-rays were negative.  In November 1986, 
the veteran injured his right thigh while playing football, 
he was diagnosed with a strained muscle. In December 1985 and 
November 1988, the veteran was treated for diarrhea.  

The service medical records also show that the veteran has a 
motor vehicle accident in 1989 during which his vehicle 
rolled over and he had injuries to his shoulder, ribs, 
scapula, face, back and arm.  X-rays were negative.  

In October 1990, the veteran was clinically evaluated as 
normal, except for a scar on his bicep and abdomen.  The 
physician noted that there was no significant history of 
injury.  In September 1991, the veteran was treated for a 
sprained left ankle, left calf pain and diarrhea.  

In a February 2001 General Medical VA Examination, the 
veteran indicated that he was in the Gulf War for 
approximately 5 months.  He had complaints of muscle pain and 
twitching in his upper and lower extremities.  The only 
joints that he had complaints about were his knees.  There 
was no evidence of any degenerative or traumatic arthritis in 
any other part of his body.  The x-rays of the lumbosacral 
spine were negative.  The Board notes that the diagnosis was 
generalized myalgias, arthralgias, both mild to moderate and 
possibly connected with the Gulf War Syndrome.  The diagnosis 
on the examination, however, was crossed out.  There was no 
indication who crossed out the diagnosis or why it was 
crossed out.  In February 2001, the veteran has a normal EMG, 
normal nerve conduction studies and normal reflexes in his 
upper and lower extremities.  

Also in February 2001, the veteran had a VA Muscle 
Examination.  The veteran had complaints in his shoulders, 
hips, knees, ankles, calves, thighs, hands and triceps which 
began approximately 2 years prior to the examination.  The 
examiner physically examined the veteran and found no 
evidence of arthritis or myositis.  Upon examination, there 
were complains of pain in his knees, hips and left ankle.  
The remaining areas were normal upon examination without  
neurological or mechanical deficits.  The radiology report of 
the shoulder, knees, hands, hips, ankles and lumbar spine 
were normal.  

June 2001, VA treatment records show that the veteran had 
complaints of muscle and joint aches, muscle fibrillation, 
and shortness of breath.  The assessment was arthralgias and 
myalgias with an unclear etiology.  

The veteran was scheduled for a Gulf War Examination in 
October 2005 for which he failed to report.  

In a June 2007 VA Compensation and Pension Examination, the 
examiner reviewed the claims file and examined the veteran's 
back and upper and lower extremities.  During the 
examination, the veteran denied problems with his upper and 
lower extremities and indicated that his complaints were 
confined to his back.  After physically examining the 
veteran, and based on x-ray evidence, the examiner found that 
the veteran had a cervical lumbar strain.  Radiological 
testing revealed mild diffuse degenerative disk disease, 
fused sacroiliac joints, severe L5-S1 degenerative facet 
disease, and moderate degenerative disc disease at the lower 
two lumbar levels.  The examiner found that the veteran's 
muscle twitching was not due to his military service.  The 
examiner noted a motor vehicle accident in 2000.  The 
examiner indicated that the diffuse muscle aches and pains 
are not caused by or due to service because the onset 
occurred after he separated from service.  The examiner 
reviewed the claims file and noted that the veteran was never 
evaluated or treated for a chronic condition in service.  The 
medical records revealed that the veteran previously had no 
complaints of joint pain, except his knee which was not due 
to service.  The examiner also found that the veteran did not 
meet the criteria to be diagnosed with fibromyalgia.  

In March 2008, the same VA examiner issued another opinion 
regarding the etiology of the veteran's complaints pursuant 
to the February 2008 Board Remand.  The examiner opined that 
the x-ray findings of the veteran's spine were not due to or 
the result of an undiagnosed illness or medically unexplained 
chronic multisymptom illness such as fibromyalgia.  The 
examiner noted that there was no muscle twitching of the 
veteran's upper and lower extremities during the examination.  
The examiner concluded that the veteran's complaints of 
muscle twitching and muscle ache of the upper and lower 
extremities are not attributable to any known clinical 
diagnosis.  The examiner indicated that the diagnosis was 
cervical and lumbar strain and muscle twitching, aches and 
pains were not due to service because he was never treated 
for such in service and onset was a significant time after 
service.  

Based on the medical evidence of record, the Board finds that 
the veteran is not entitled to direct service connection for 
muscle twitching and muscle/joint pain, because the medical 
evidence does not show that a disability is related to 
service.  The VA examiner specifically noted that muscle 
twitching and joint pain were not related to service because 
there was no treatment in service and onset was after 
separation from service.  

Additionally, the veteran is not entitled to service 
connection as due to undiagnosed illness because the veteran 
does not have a qualifying chronic disability.  Although, in 
February 2001 the examiner found that the veteran's 
generalized myalgias and arthralgias were possibly connected 
with the Gulf War Syndrome, this diagnosis was crossed out 
and service connection may not be based on speculation or 
even remote possibility.  See 38 C.F.R. § 3.102; Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinions, which are 
speculative, general or inconclusive in nature, cannot 
support a claim).  In this case, the 2001 examiner could not 
confirm that the symptoms were due to Gulf War Syndrome and 
subsequent examinations found that the etiology was unclear.  
The Board finds that the 2001 examination does not have the 
required degree of medical certainty required for service 
connection.  Hinkle v. Nicholson, 19 Vet. App. 465 (2005) 
(medical opinions based on speculation are entitled to 
little, if any, probative value); see also Bloom v. West, 12 
Vet. App. 185, 187 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).  

Furthermore, June 2007 examiner found that the muscle 
twitching was not due to his military service, based on the 
lack of treatment or diagnosis of a chronic disability in 
service.  The examiner also concluded that that veteran did 
not meet the criteria to be diagnosed with fibromyalgia.  In 
March 2008, the same examiner found that the veteran's 
complaints of muscle twitching and aches were not 
attributable to any known clinical diagnosis.  The examiner 
indicated that the diagnosis of cervical and lumbar strain 
and muscle twitching, aches and pains were not due to service 
because he was never treated for such in service and onset 
was a significant time after service.  

As the medical evidence does not show that the veteran has a 
qualifying chronic diagnosis, including an undiagnosed 
illness or fibromyalgia, the veteran is not entitled to 
service connection under 38 C.F.R. § 3.317.  

The Board has considered the veteran's contention that a 
relationship exists between his Gulf War service and his 
muscle twitching and pain.  However, as a layman, without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as etiology.  While a layman such as the veteran can 
certainly attest to his in service experiences and current 
symptoms, he is not competent to provide an opinion linking a 
disability to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

In sum, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, The Board finds that the veteran is not 
entitled to service connection for muscle twitching and 
muscle/joint pain, including as due to undiagnosed illness.  
	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for muscle twitching and muscle/joint 
pain, including as due to undiagnosed illness is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


